Appeal by defendant, Edward Jiumor Lane, from a judgment of the County ¡Court, Orange County, rendered December 5,1960 after a jury trial, convicting him of murder in the first degree, and sentencing him to life imprisonment. Judgment reversed on the law and a new trial granted for the reasons stated by the Court of Appeals in its decision on the appeal by the three eodefendants, McNeil, S'loan and Williams (People v. Lane, 10 N Y 2d 347), and in its recent decision with respect to the proper procedure for the determination of the issue of the voluntariness of a defendant’s confession (People v. Huntley, 15 N Y 2d 72). No questions of fact were considered. Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.